Citation Nr: 1738917	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  97-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to July 18, 2013, and in excess of 70 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Patricia E. Roberts, Attorney


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 1997 and April 1997 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection for bilateral hip and back disorders.

By way of procedural history, the Veteran initially filed the claims for bilateral hip and back disorders in October 1996.  These claims were denied in a December 1998 Board decision, which the Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 1999 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating the Board's December 1998 decision to remand the case for the purpose of affording the Veteran a hearing before an RO hearing officer.  This was accomplished in a July 2000 Board decision.  Subsequently, in February 2003, the Board once again denied the claims for bilateral hip and back disorders.  The Veteran once again filed claims for bilateral hip and back disorders, which were denied in a June 2008 rating decision because the RO determined that the Veteran had not submitted new and material evidence to reopen these claims.  The June 2008 rating decision also denied service connection for headaches and entitlement to a TDIU.  The Veteran timely filed a substantive appeal to the Board.  In a July 2014 decision, the Board found that the February 2003 Board decision was final and that the Veteran had not submitted new and material evidence but remanded the claims for a headache disorder and TDIU.  

Subsequently, the Veteran appealed the Board's July 2014 decision regarding the bilateral hip and back disorders, asserting that the February 2003 decision was not final because the evidence of record included misfiled congressional correspondence obtained in May 2003, which voided the finality of the February 2003 decision.  In a May 2016 Order, the Court determined that equitable tolling did apply in this case because the May 2003 correspondence served as a Notice of Appeal, thereby voiding the February 2003 Board decision.  Accordingly, the Board has recharacterized the claims for service connection for bilateral hip and back disorders to reflect the Court's May 2016 Order.  Moreover, the Veteran appealed the merits of the case, which led the Board to its conclusion that service connection for these claims were not warranted.  In a March 2017 Order, the Court granted a JMR filed by the parties and vacated that portion of the July 2014 Board decision.

An April 2013 rating decision granted service connection for mood disorder and psychotic disorder and assigned an initial evaluation of 30 percent effective January 31, 2007.  Thereafter, a March 2014 rating decision granted service connection for PTSD and major depressive disorder (combined with the mood and psychotic disorders), assigning an initial 50 percent effective January 31, 2007.  In a January 2017 decision review officer (DRO) decision, the evaluation of the Veteran's PTSD was increased to 70 percent effective July 18, 2013.  The Veteran timely perfected an appeal related to the disability ratings for his now service-connected psychiatric disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, further development of these claims is essential to their fair disposition.

Regarding the Veteran's right hip disorder, the STRs show that he had been treated for mild right hip pain since March 1968 (prior to enlistment) and the condition was aggravated by bending and stooping.  His service enlistment examination report notes a painful right hip "off and on" and that the lower extremity condition might impose some limitations on his classification and assignment.  The STRs show treatment for complaints of recurrent right hip pain.  The STRs, however, are silent as to left hip and/or back complaints or treatment.  On January 1970 service separation examination, the Veteran's lower extremities, spine, and musculoskeletal system were listed as normal and he denied a history of swollen or painful joints, arthritis or rheumatism, bone, joint, or other deformity.  

On December 1996 VA examination, the Veteran reported that he sustained a hip injury during basic training and had back trouble associated with his hip trouble for 20 years.  He also reported a post-service injury in 1991, when a box fell on either his head or back and resulted in a crushed disc, degenerative joint disease, and degenerative disc disease.  The diagnoses were limitation of motion of the hips, possibly degenerative joint disease or avascular necrosis or other; low back pain with some limitation of motion of the lumbar-thoracic spine; and a thoracic spine injury related to a civilian job.  In an addendum, the examiner noted that lumbar, thoracic, and pelvic X-ray studies showed significant degenerative changes in the lower thoracic spine and mild degenerative changes in the upper thoracic and lumbar spine.  The examiner, however, did not provide an opinion on the etiology of the Veteran's bilateral hip and back disorders.

The record also includes a July 2012 VA examination report reflecting diagnoses of moderate right hip degenerative joint disease (DJD) and severe left hip DJD.  The examiner opined that the Veteran's right hip DJD was not aggravated beyond its natural progression by disease, injury or other event that occurred during active service.  The examiner, however, never commented on whether or not the Veteran's right hip disorder actually pre-existed his military service.  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id. 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness").  Therefore, further medical commentary is necessary before a decision can be made regarding the right hip disorder.

The Veteran asserts that the left hip and back disorders, in the alternate, are secondary to his right hip disorder.  Thus, these claims must be remanded for another VA examination to determine if they are related to any incidents of service or are secondary to his right hip disorder.

As mentioned above, the Board remanded the claim for a headache disorder in July 2014 to obtain a VA examination and opinion as to whether it was caused by or aggravated by his service-connected PTSD.  To this end, in April 2017, the Veteran had a VA neurological examination.  The examiner, however, opined that the Veteran's headache disorder was not caused by or aggravated by his service-connected PTSD.  Instead, the examiner commented that it was aggravated by his back disorder.  Since the claim for the back disorder is being remanded for a VA examination, the claim for a headache disorder must also be remanded since it is inextricably intertwined with the claim for a back disorder.

Regarding the Veteran's claim for increased ratings for his PTSD, the record shows that he last had a VA examination in January 2014.  Since there is evidence of record indicating that the Veteran's psychiatric disabilities have increased and the fact that his last examination was in 2014, the Board finds that he should be afforded another VA examination reassessing the severity of this service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the claim for TDIU is inextricably intertwined with the service connection and higher rating claims.  Consideration of this claim must be deferred pending resolution of his current claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to update the Veteran's VA medical treatment records.

2.  Thereafter, schedule another VA examination to determine the etiology of the Veteran's bilateral hip and back disorders.  All diagnostic testing and evaluation needed to make these important determinations should be performed and all findings reported in detail.  The designated examiner must review the claims file, including a complete copy of this remand and the report of the prior VA examinations and opinions, for the pertinent medical and other history.

The examiner is asked to provide medical comment on:

(a) Whether the Veteran clearly and unmistakably had a pre-existing right hip condition.

(b) If he did, is there also clear and unmistakable evidence indicating this pre-existing right hip condition was not aggravated during or by his service, meaning not chronically (permanently) worsened beyond its natural progression?

(c) If, conversely, it is determined the right hip condition did NOT clearly and unmistakably pre-exist the Veteran's military service, is it at least as likely as not (a 50 percent probability or more) this condition instead had its onset during his service from June 1968 to January 1970?

(d) Whether it is as least as likely as not (a 50 percent probability or more) that the left hip and back disorders (i) had their clinical onset during active service from June 1968 to January 1970, or is related to any incident of service; or (ii) were caused by or aggravated by the right hip disorder; or (iii) caused by or aggravated by a service-connected disability.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Schedule another VA examination to reassess the severity of the Veteran's service-connected PTSD with major depressive disorder.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate DBQ should be completed.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


